Citation Nr: 0712634	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and from September 1972 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO, in relevant part, denied the claim of 
entitlement to service connection for right knee pain.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2004, 
the veteran indicated that he wanted to have a hearing before 
a member of the Board at the RO.  The RO scheduled a travel 
board hearing for the veteran to be held at the RO in 
November 2006.  The veteran did not appear for the hearing.  
He has not since provided any explanation for his failure to 
report, or request another opportunity to appear for a 
hearing.  Thus, the Board may proceed with review of his 
appeal at this time.  See 38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence creating a nexus between the post 
service diagnosis of degenerative joint disease of the right 
knee status post arthroscopic surgery and military service is 
not of record.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision

The veteran asserts during the May 2003 VA examination, that 
he injured his right knee during service.  He explained that 
while participating in a physical training test for airborne, 
his right knee "went out" after performing one hundred 
squat bends and eighty squats.  The veteran further added in 
his August 2004 personal statement that in August 1993, 
surgery was performed on his right knee, but his knee 
continues to constantly lock up and give out.  The veteran 
attributes his current knee disability to his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the criteria for entitlement to service 
connection are not met.  At the outset, the Board notes that 
the first and the second criteria are met.  A competent 
medical diagnosis of a right knee disability is of record.  
The record reflects that a private physician diagnosed the 
veteran with internal derangement, degenerative joint 
disease, anterior medial rotary instability, and posterior 
lateral rotary instability of the right knee in January 1993.  
Thereafter, at his December 2004 VA examination, the veteran 
was diagnosed with degenerative joint disease of the right 
knee status post arthroscopic surgery.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation 
of the provisions of 38 U.S.C.A. § 1110 to require evidence 
of a present disability to be consistent with congressional 
intent). 

Additionally, as previously noted, the veteran attributes his 
current knee disability to his active service.  He asserts 
that while participating in a physical training test for 
airborne in service, his right knee "went out" after 
performing one hundred squat bends and eighty squats.  It is 
noted that the service medical records show treatment for 
right knee pain.  

As such, the ultimate disposition of this case rests upon the 
question of whether the veteran's current diagnosis had its 
onset in or is otherwise related to active service.  
Competent medical evidence is required to establish medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The evidence in this regard weighs against the veteran's 
claim.  The competent evidence of record does not show that 
the veteran's disorder began in service, manifested to a 
compensable degree within a year after service, or is in any 
way related to service.

A review of the service medical records shows that the 
veteran was seen at sick call in September 1966 for a right 
knee problem.  The sick call note stated that the veteran's 
right knee condition was treated with analgesic balm, an ace 
wrap, and the veteran was placed on light duty for 24 hours.  
However, there is no mention of complaints, treatments, or 
findings related to a right knee condition thereafter.  
Moreover, a June 1972 Report of Medical History, which was 
completed by the veteran prior to his second enlistment, 
indicated that he did not have or never had a bone, joint, or 
other deformity.  He also did not have or never had a 
"tricked or locked knee."  Furthermore, clinical evaluation 
of the lower extremities was noted as normal in June 1972.  
Given the foregoing, the service medical records establish 
that the veteran's current right knee disorder did not begin 
in service.

The post service treatment reports also do not show that the 
veteran's disorder manifested to a compensable degree within 
a year after service or is in any way related to service.  
Although the post service treatment records reflect treatment 
and complaints for a right knee condition, not one of the 
reports etiologically relates the disorder to service.  The 
reports show that in August 1993, the veteran underwent a 
right knee arthroscopy, which occurred many years after 
service.  Thereafter, the evidence of record shows that the 
veteran received additional treatment for his knee condition 
in January 2003.  Based on the foregoing, the competent 
evidence shows that the disability was not diagnosed within a 
year after service, that there is a lack of evidence of 
continuity of symptomatology following the veteran's 
discharge from service, and that the veteran's current knee 
disorder is not related to any event of service.

In addition to the foregoing, VA examination reports dated in 
2003 and 2004 do not create a nexus between the veteran's 
current disorder and military service.  In May 2003, the 
veteran was afforded a VA examination.  During the 
examination, the veteran stated that he injured his right 
knee during service, and over the years, it has progressively 
worsened.  He explained that his knee would lock, swell, and 
give way as a result of his knee giving out during a physical 
training test for airborne in 1966.  The veteran further 
added that surgery was performed in 1993, but he still 
endures constant pain, swelling, and locking up while 
walking.  He admitted to having flare ups when walking or 
stepping incorrectly, but denied having any periods of 
incapacitation.  Upon physical examination of the veteran, 
the examiner diagnosed the veteran with status post 
arthroscopic surgery of the right knee with limitation of 
function because of pain.  X-rays revealed degenerative joint 
disease, and the examiner concluded that since the veteran 
had one episode of a right knee problem during service, with 
no further complaints thereafter, "it is not likely that the 
episode in 1966 was an early manifestation of current right 
knee [degenerative joint disease]."

In December 2004, the veteran underwent a second VA 
examination.  During the examination, the veteran reported 
that he injured his right knee during physical training 
exercises in 1972.  He explained that while performing one 
hundred deep knee bends, his knee started to swell and lock 
up during the test.  The veteran stated that he went to sick 
call and was told to place ice on his knee.  He further added 
that since service, his knee continued to swell and lock up, 
and fluid was drained off the knee approximately in 1980.  
Arthroscopic surgery was performed in 1993; however, the 
veteran continues to exhibit increased discomfort, decreased 
range of motion, swelling, stiffness, and locking of the 
knee.  Upon physical examination of the veteran and x-ray 
evaluation of the right knee, the examiner diagnosed the 
veteran with degenerative joint disease of the right knee 
status post arthroscopic surgery.  The examiner concluded 
that since the veteran related the symptoms onset in 1972, 
which is six years later than the actual date of the right 
knee inservice complaint, as well as due to the lack of 
medical evidence to establish chronicity, then it is "less 
likely than not that the episode in 1966 was related to the 
current degenerative joint disease."  

The 2003 and 2004 opinions are of great probative value.  
There is no contrary medical opinion of record, and the 
objective evidence is consistent with the VA examiners' 
opinions.  The Board also notes that the 2004 opinion was 
rendered after the examiner reviewed the veteran's claims 
file.    

Although the veteran is competent to allege that he had right 
knee problems in service, he is not competent to attribute 
the current right knee disability to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Without evidence of a right knee disability 
in service, degenerative joint disease (arthritis) within the 
first post service year, and with no evidence of a nexus 
between a right knee disability and service, service 
connection is not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disorder, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 letter sent to the veteran.  In 
the January 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
August 2003 rating decision, the veteran has not been 
prejudiced, as the claim of entitlement to service connection 
for a right knee disorder is denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and private treatment records from June 1981 
to July 2002.  The veteran was also provided a VA examination 
in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


